This cause comes on to be heard upon a motion by the defendant in error to dismiss the appeal, upon the ground, among others:
"Because the record filed herein by plaintiff in error shows that judgment was rendered upon a demurrer to the evidence, and no motion for a new trial is shown in said record, and there is nothing before the court for adjudication."
The motion to dismiss must be sustained. In Stump v. Porteret al., ante, 120 P. 639, it was held that "the ruling on a demurrer to the evidence is a decision occurring on the trial, and in order to enable the Supreme Court to review such ruling it is necessary that a motion for a new trial be filed within the time prescribed by law." Another recent case to the same effect is James v. Jackson et al., 30 Okla. 190, 120 P. 288. The appeal must be dismissed.
All the Justices concur.